          Case 1:17-cv-01626-JEB Document 25 Filed 01/28/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  STATE OF CALIFORNIA,

                       Plaintiff,

                         v.
                                                     Civil Action No. 17-1626 (JEB)
  ENVIRONMENTAL PROTECTION
  AGENCY,

                       Defendant.


                   NOTICE OF RESTORED GOVERNMENT FUNDING

       Defendant hereby notifies the Court and Plaintiff that an appropriations act providing

funding to the Department of Justice (“DOJ”) for a three-week period of time was enacted on

January 25, 2019. Consequently, DOJ attorneys, including the undersigned Assistant United

States Attorney assigned to this case, are now authorized by law to resume work on civil matters,

including matters that are not “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342.

January 28, 2019                             Respectfully submitted,
                                             JESSIE K. LIU
                                             D.C. Bar #472845
                                             United States Attorney

                                             DANIEL F. VAN HORN
                                             D.C. Bar #924092
                                             Chief, Civil Division

                                      By:    /s/ Brian J. Field
                                             BRIAN J. FIELD
                                             D.C. Bar #985577
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Tel: (202) 252-2551
                                             E-mail: Brian.Field@usdoj.gov
